ORDER
PER CURIAM.
Twenty individuals (hereinafter and collectively, “Plaintiffs”) either residing or owning property in Franklin County brought suit against the County of Franklin, Franklin County Commission, Gene Scott, Les Bohle, Phyllis Reed, and TriDevelopers, L.L.C. following the rezoning of a seventy-seven acre farm in Franklin County near the bluffs of the Missouri River. The trial court entered summary judgment in favor of all defendants, and eighteen Plaintiffs appeal.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment of the trial court is affirmed. Rule 84.16(b).